DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DIANA PIERRE,
                                 Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D15-3344

                          [February 3, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrew L. Siegel, Judge; L.T. Case No. 12-8643CF10A.

  Martin L. Roth of Martin L. Roth, P.A., Fort Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Davis v. State, 104 So. 3d 1279 (Fla. 4th DCA 2013).

STEVENSON, DAMOORGIAN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.